Name: Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  means of agricultural production;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32002R2366Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat Official Journal L 351 , 28/12/2002 P. 0073 - 0075Commission Regulation (EC) No 2366/2002of 27 December 2002opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 16(1) thereof,Whereas:(1) Article 1 of Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(2), as amended by Regulation (EC) No 2563/2000(3), establishes access to the Community without quantitative restrictions and with exemption from customs duties and charges for products originating in the Republics of Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.(2) Council Regulations (EC) No 1151/2002(4), (EC) No 1361/2002(5), (EC) No 1362/2002(6) and (EC) No 1408/2002(7) establish access to the Community without quantitative restrictions and with exemption from customs duties and charges for products originating in Estonia, Latvia, Lithuania and Hungary respectively.(3) The quantities of certain agricultural products that may be imported from certain countries with a total exemption from customs duty subject to tariff quotas, ceilings or reference quantities are laid down in Council Regulations (EC) No 2290/2000(8), (EC) No 2433/2000(9), (EC) No 2434/2000(10), (EC) No 2435/2000(11) and (EC) No 2851/2000(12) which establish concessions in the form of Community tariff quotas for certain agricultural products and provide for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements with Bulgaria, the Czech Republic, the Slovak Republic, Romania and Poland.(4) Council Regulation (EC) No 2286/2002 establishes concessions applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States)(13).(5) Since imports are managed on a calendar-year basis, the quantities fixed for 2003 are the sum of half of the quantity for the period 1 July 2002 to 30 June 2003 and half of the quantity for the period 1 July 2003 to 30 June 2004.(6) Community tariff quotas for sheepmeat and goatmeat should be opened for 2003. The duties and quantities as referred to in this Regulation have been fixed in accordance with international agreements in force during the year 2003. Accordingly it is necessary to prepare this Commission Regulation establishing Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90, 0210 99 21, 0210 99 29 and 0204.(7) A carcasse-weight equivalent needs to be fixed in order to ensure a proper functioning of the Community tariff quotas; furthermore, since certain tariff quotas provide the option of importing either the live animals or their meat, a conversion factor is required.(8) Community tariff quotas must be managed in accordance with the rules laid down in Commission Regulation (EC) No 1439/95(14).(9) With regard to sheepmeat products it is difficult to establish, at the moment of their submission for import to the customs authorities, whether these products originate from domestic sheep or other than domestic sheep. It is, therefore, appropriate to provide that the document of origin contains a clarification to this end.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1This Regulation opens Community tariff quotas for the sheepmeat and goatmeat sectors for the period 1 January to 31 December 2003.Article 2The customs duties applicable to imports into the Community of sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90, 0210 99 21, 0210 99 29 and 0204 originating in the countries indicated in the Annex shall be suspended or reduced in accordance with the provisions laid down in this Regulation.Article 31. The quantities of meat, expressed in carcasse-weight equivalent, falling within CN code 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is reduced to zero for the period between 1 January 2003 and 31 December 2003 shall be those laid down for country group No 1 of the Annex.2. The quantities of live animals and meat expressed as carcasse-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is reduced to zero for the period between 1 January 2003 and 31 December 2003 shall be those laid down for country group No 2 of the Annex.3. The quantities of meat, expressed in carcasse-weight equivalent, falling within CN code 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is reduced to zero for the period between 1 January 2003 and 31 December 2003 shall be those laid down for country group No 3 of the Annex.4. The quantities live animals and meat, expressed in carcasse-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90, 0210 99 21, 0210 99 29 and 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is suspended or reduced as indicated for the period between 1 January 2003 and 31 December 2003 shall be those laid down for country group No 4 of the Annex.5. The quantities of live animals and meat, expressed as carcasse-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and for which the customs duty, applicable to imports originating in the specific supplying countries listed, is suspended or reduced as indicated for the period between 1 January 2003 and 31 December 2003 shall be those laid down for country group No 5 of the Annex.Article 41. The tariff quotas provided for in country groups Nos 1 and 2 of the Annex to this Regulation shall be managed in accordance with the rules laid down in Title II(A) of Regulation (EC) No 1439/95.2. The tariff quotas provided for in country groups Nos 3, 4 and 5 of the Annex to this Regulation shall be managed in accordance with the rules laid down in Title II(B) of Regulation (EC) No 1439/95.Article 51. The term "carcasse-weight equivalent" referred to in Article 3 shall be taken to mean the weight of bone-in meat presented as such, and also boned meat converted by a coefficient into bone-in weight. For this purpose 55 kilograms of boned mutton or goatmeat other than kid corresponds to 100 kilograms of bone-in mutton or goatmeat other than kid and 60 kilograms of boned lamb or kid corresponds to 100 kilograms of bone-in lamb or kid.2. Where the option is available, under the agreements between the Community and certain supplier countries, of allowing imports in the form of live animals or as meat, 100 kilograms of live animals shall be considered to be equivalent to 47 kilograms of bone-in meat.Article 6The document of origin accompanying sheep meat products falling under CN codes ex 0204, ex 0210 99 21 and ex 0210 99 29 and as referred to under country group No 4 of the Annex, shall, in box No 9, contain an indication if such products originate from sheep other than domestic sheep.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 240, 23.9.2000, p. 1.(3) OJ L 295, 23.11.2000, p. 1.(4) OJ L 170, 29.6.2002, p. 15.(5) OJ L 198, 27.7.2002, p. 1.(6) OJ L 198, 27.7.2002, p. 13.(7) OJ L 205, 2.8.2002, p. 9.(8) OJ L 262, 17.10.2000, p. 1.(9) OJ L 280, 4.11.2000, p. 1.(10) OJ L 280, 4.11.2000, p. 9.(11) OJ L 280, 4.11.2000, p. 17.(12) OJ L 332, 28.12.2000, p. 7.(13) OJ L 348, 21.12.2002, p. 5.(14) OJ L 143, 27.6.1995, p. 7.ANNEXSHEEPMEAT AND GOATMEAT COMMUNITY TARIFF QUOTAS FOR 2003(tonnes of carcase-weight equivalent)>TABLE>